IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT



                                  No. 94-8154


UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                                    versus


HENRY OLUSHOLA OBOH, aka Henry Osa Omoboh,
aka James Clark aka Derick Forest,

                                                Defendant-Appellant.

                          --------------------------
             Appeal from the United States District Court for the
                         Northern District of Georgia
                          --------------------------


        ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
          (Opinion September 29, 1995, 11th Cir., 1995,     F.2d    )

                              (November 13, 1995)

Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX,
BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges.*


B Y     T H E   C O U R T :


            A member of this court in active service having requested a poll

on the suggestion of rehearing en banc and a majority of the judges in this

court in active service having voted in favor of granting a rehearing en

banc,

            IT IS ORDERED that the above cause shall be reheard by this

court en banc.    The previous panel's opinion is hereby VACATED.


*Senior U.S. Circuit Judge Albert J. Henderson has elected to participate
in further proceedings in this matter pursuant to 28 U.S.C. §46(c).